             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION

                                          *
SHAWN BENNETT,
                                          *


                                          ★
       Plaintiff,
                                          *


             V.                           *           CV 118-202
                                          *


                                          *
ANDREW M. SAUL, Commissioner
                                          ★
of Social Security,
                                          *

                                          *
       Defendant.




                                    ORDER




       Before the Court is Defendant's Unopposed Motion for Remand

under Sentence Four of 42 U.S.C. § 405(g).                 (Doc. 19.)   Defendant

asks   the   court   to   reverse   and   remand    to allow       ^^Plaintiff   the

opportunity for a new hearing."           (Mot. for Remand, Doc. 19, at 1.)

       Under 42 U.S.C. § 405(g), a district court can remand a case

to the Social Security Commissioner "by two methods, which are

commonly denominated ^sentence four remands' and ^sentence six

remands.'"    Ingram v. Comm'r of Social Sec. Admin., 496 F.3d 1253,

1261 (11th Cir. 2007).         Sentence four grants the district court

"power to enter, upon the pleadings and transcript of the record,

a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing."         42 U.S.C. § 405(g).               Therefore, under

sentence four, a court has discretion to remand, but it must enter

a   final    judgment      reversing,         modifying,     or    affirming     the
Commissioner's decision.        Melkonyan v. Sullivan, 501 U.S. 89, 100-

02 (1991).

     Pursuant    to    Local   Rule   7.1,    Defendant   certifies   that      the

present motion is unopposed.          (Mot. for Remand, at 2.)            Upon due

consideration,    the    Court GRANTS Defendant's          motion for remand

(Doc. 19) and REVERSES the decision of the Commissioner of Social

Security.    The Court DIRECTS the Clerk to REMAND the cause to the

Commissioner for further consideration.              On remand:

     [The] administrative law judge (["]ALJ["]) will offer
     Plaintiff the opportunity for a new hearing and obtain
     supplemental evidence from a vocational expert to
     clarify the effect of the assessed limitations on
     Plaintiff's occupational base.      The hypothetical
     questions     should     reflect     the    specific
     capacity/limitations established by the record as a
     whole.      The    ALJ    will   ask    the   vocational    expert    to
     identify examples of appropriate jobs and to state the
     incidence of such jobs in the national economy.              Further,
     before relying on the vocational expert evidence, the
     ALJ will identify and resolve any conflicts between the
     occupational evidence provided by the vocational expert
     and information in the Dictionary of Occupational Titles
     and    its   companion    publication,   the    Selected
     Characteristics of Occupations.

(Mot. for Remand, at 1-2.)             The Clerk is further directed to

TERMINATE all pending motions and deadlines, ENTER a separate

judgment consistent with this Order pursuant to Federal Rule of

Civil Procedure 58, and CLOSE this case.

     ORDER    ENTERED     at    Augusta,      Georgia,    this                   of

                       2019.




                                                          HALL, CHIEF JUDGE
                                                      States district court
                                              SOUTHERN district OF GEORGIA
